DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                         MARK EUGENE PORTER,
                               Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-1249

                             [January 18, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2012-CF-001939-A.

   Mark Porter, Perry, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.